     Case 2:20-cv-00901-DJH--DMF Document 6 Filed 05/11/20 Page 1 of 5




 1                                                                                              ASH

 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Maria Guadalupe Lucero-Gonzalez, et               No. CV-20-00901-PHX-DJH (DMF)
10    al.,                                              ORDER
11                           Plaintiffs,
12    v.
13
      Kris Kline, et al.,
14
                             Defendants.
15
16           Plaintiffs Maria Guadalupe Lucero-Gonzalez, Claudia Romero-Lorenzo, Tracy Ann
17   Peuplie, James Tyler Ciecierski, and Marvin Lee Enos, who are confined in CoreCivic’s
18   Central Arizona Florence Correctional Complex (CAFCC), have filed, through counsel on
19   behalf of themselves and all others similarly situated, a civil rights Complaint pursuant to
20   28 U.S.C. §§ 1331, 1346, 2201-02, and 2241 (Doc. 1). Plaintiffs have also filed a Motion
21   for Temporary Restraining Order and Preliminary Injunction (Doc. 2), and a Motion for
22   Class Certification (Doc. 3). The Court will order Defendants to answer the Complaint,
23   and respond to the Motions.
24   I.      Statutory Screening of Prisoner Complaints
25           The Court is required to screen complaints brought by prisoners seeking relief
26   against a governmental entity or an officer or an employee of a governmental entity. 28
27   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
28   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
     Case 2:20-cv-00901-DJH--DMF Document 6 Filed 05/11/20 Page 2 of 5




 1   relief may be granted, or that seek monetary relief from a defendant who is immune from
 2   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
 3          A pleading must contain a “short and plain statement of the claim showing that the
 4   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
 5   not demand detailed factual allegations, “it demands more than an unadorned, the-
 6   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
 7   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
 8   conclusory statements, do not suffice.” Id.
 9          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
10   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
11   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
12   that allows the court to draw the reasonable inference that the defendant is liable for the
13   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
14   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
15   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
16   allegations may be consistent with a constitutional claim, a court must assess whether there
17   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
18          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
19   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
20   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
21   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
22   U.S. 89, 94 (2007) (per curiam)).
23   II.    Complaint
24          In their Complaint, Plaintiffs name as Defendants: CAFCC Warden Kris Kline;
25   United States Marshal for the District of Arizona David Gonzales; Director of the United
26   States Marshals Service Donald W. Washington; and Director of the Federal Bureau of
27   Prisons Michael Carvajal. All Defendants are sued in their official capacities. Put broadly,
28   Plaintiffs allege that Defendants have violated their Fifth or Eighth Amendment rights by



                                                    -2-
     Case 2:20-cv-00901-DJH--DMF Document 6 Filed 05/11/20 Page 3 of 5




 1   placing them at unconstitutional risk from exposure to COVID-19. They seek declaratory
 2   and injunctive relief.
 3          The Court will require Defendants to answer the Complaint.
 4   III.   Motions
 5          A.     Motion for Class Certification
 6          Plaintiffs bring this action on behalf of themselves and a putative class consisting
 7   of “[a]ll current and future persons held by Defendants Kline, Gonzales[] and Washington
 8   in pretrial detention at [CAFCC]” (the “Pretrial Class”), and “[a]ll current and future
 9   persons held by Defendants Kline and Carvajal in post-conviction detention at [CAFCC]”
10   (the “Post-Conviction Class”). Plaintiffs assert that the requirements of numerosity,
11   commonality, typicality, and adequacy for a class action under Federal Rule of Civil
12   Procedure 23 are satisfied.
13          Defendants will be required to respond to the Motion.
14          B.     Motion for Temporary Restraining Order and Preliminary Injunction
15          Plaintiffs seek a “Rule 706 expert”1 to “lead a review of CoreCivic to determine
16   whether Defendants have implemented consistent social (or physical) distancing, novel
17   coronavirus testing procedures, and hygienic practices sufficient to reasonably protect
18   Plaintiffs and Class Members from contracting COVID-19 while in Defendants’ custody,”
19   and, if not, to “submit to the Court … recommendations as to how such practices should
20   be achieved and within what approximate timeline,” and that Defendants be required to
21   comply with and implement those recommendations.
22          Plaintiffs assert that they have provided Defendants with sufficient notice of this
23   action and its requests for relief to justify entrance of a temporary restraining order without
24   further notice. Fed. R. Civ. P. 65(b)(1). However, given that Plaintiffs themselves seek an
25   expert witness to determine the scope and specifics of any substantive injunctive order, the
26
27          1
             Rule 706 of the Federal Rules of Evidence provides for court-appointed expert
28   witnesses. Under that Rule “[t]he Court may appoint any expert that the parties agree on
     and any of its own choosing,” “[b]ut the Court may only appoint someone who consents to
     act.” Fed.R.Evid. 706(a).

                                                  -3-
     Case 2:20-cv-00901-DJH--DMF Document 6 Filed 05/11/20 Page 4 of 5




 1   Court finds that irreparable harm will not occur prior to hearing from Defendants. Plaintiffs
 2   do not discuss who might serve as an expert, which only further supports providing
 3   Defendants an opportunity to respond.
 4          Accordingly, Defendants will be required to respond to the Motion. However, given
 5   the time-sensitive nature of Plaintiffs’ request and the harms alleged, the Court will
 6   expedite this matter.
 7          IT IS ORDERED:
 8          (1)    Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary
 9   Injunction (Doc. 2) is denied to the extent it seeks a temporary restraining order
10   without notice to Defendants.
11          (2)    Plaintiffs must either serve Defendants in compliance with the applicable
12   rules of the Federal Rules of Civil Procedure, and the Local Rules of this Court, or seek a
13   waiver of service from Defendants.
14          (3)    If Plaintiffs do not obtain a waiver of service of the summons or complete
15   service of the Summons and Complaint on a Defendant within 90 days of the filing of the
16   Complaint or within 60 days of the filing of this Order, whichever is later, the action may
17   be dismissed as to each Defendant not served.             Fed. R. Civ. P. 4(m); LRCiv
18   16.2(b)(2)(B)(ii).
19          (4)    Defendants must respond to the Motion for Class Certification (Doc. 3) and
20   answer the Complaint (Doc. 1) or otherwise respond by appropriate motion within the time
21   provided by the applicable provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
22          (5)    Any answer or response must state the specific Defendant by name on whose
23   behalf it is filed. The Court may strike any answer, response, or other motion or paper that
24   does not identify the specific Defendant by name on whose behalf it is filed.
25          (6)    NO LATER than 5:00 p.m. on THURSDAY, MAY 14, 2020, Defendants
26   must RESPOND to the Motion for Temporary Restraining Order and Preliminary
27   Injunction. Plaintiffs may file a reply no later than 5:00 p.m. on Friday, May 15, 2020.
28          (7)    The Clerk of Court must send a copy of this Order to counsel for CoreCivic,



                                                 -4-
     Case 2:20-cv-00901-DJH--DMF Document 6 Filed 05/11/20 Page 5 of 5




 1   Daniel P. Stuck, by email to dstruck@strucklove.com, and by certified mail to:
 2
                                       Daniel P. Struck
 3                           Struck Love Bojanowski & Acedo PLC
                                   3100 W Ray Rd., Ste. 300
 4
                                      Chandler, AZ 85226
 5         (8)    The Clerk of Court must also send a copy of this Order by email to the United
 6   States Attorney for the District of Arizona, to the attention of Peter M. Lantka at
 7   peter.lantka@usdoj.gov and Mary Finlon at mary.finlon@usdoj.gov.
 8         (9)    This matter is referred to Magistrate Judge Deborah M. Fine pursuant to
 9   Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
10   authorized under 28 U.S.C. § 636(b)(1).
11         Dated this 11th day of May, 2020.
12
13
14
                                                Honorable Diane J. Humetewa
15                                              United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -5-
